Citation Nr: 1107268	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable rating for left shoulder 
dislocation for the period prior to April 17, 2008.

3.  Entitlement to a rating in excess of 10 percent for left 
shoulder dislocation for the period beginning April 17, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued by 
the RO that confirmed and continued noncompensable (zero percent) 
ratings for hypertension and a left shoulder disorder.  The 
Veteran appealed that decision, and in September 2006, the Board 
granted a 10 percent rating for the hypertension, but denied a 
compensable rating for the left shoulder disorder.  The Veteran 
appealed the decision to the United States Court of Appeals for 
Veterans Claim (Court).  In the October 2007 Joint Motion, and 
subsequent Court order, the parties (Court) agreed that remand 
was necessary to provide the Veteran with current VA examinations 
to evaluate the severity of his hypertension and left shoulder 
disabilities.

In compliance with the Court order, the Board, in January 2008, 
remanded the issues on appeal to the RO for the purpose of 
scheduling the Veteran for VA examinations to evaluate the 
severity of his hypertension and left shoulder disabilities.  In 
April 2008 the Veteran underwent VA examinations to evaluate the 
current severity of his hypertension and left shoulder 
disabilities.

Subsequently, the RO granted a 10 percent rating for the left 
shoulder disorder, effective April 17, 2008.  Thereafter, in a 
January 2010 decision, the Board denied a compensable rating for 
the left shoulder disability for the period prior to April 17, 
2008; and, denied a rating in excess of 10 percent for the period 
beginning on April 17, 2008.  The issue of entitlement to a 
rating in excess of 10 percent for the hypertension was remanded 
for further development of the record.  The Veteran appealed the 
decision, regarding the denial of entitlement to increased 
ratings for the left shoulder disability, to the Court.  In 
August 2010, the Court granted a Joint Motion to vacate the 
January 2010 decision with regard to the denial of entitlement to 
increased ratings for the left shoulder disability (compensable 
rating prior to April 17, 2008; rating in excess of 10 for the 
period beginning April 17, 2008) and remanded the matter for 
further development.  To that end, in the Joint Motion, the 
parties acknowledged that the issue of entitlement to a rating in 
excess of 10 percent for the hypertension was not before the 
Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the August 2010 Joint Motion, the parties agreed that in the 
January 2010 decision, the Board failed to give adequate reasons 
and bases to support its decision.  Specifically the parties 
agreed that the Board essentially relied upon inadequate medical 
examination reports in finding that increased ratings were not 
warranted for the left shoulder disability.  To that end, the 
parties noted that in the April 2008 VA examination report, the 
examiner failed to discuss whether the left shoulder disability 
resulted in guarding of all arm movements.  VA regulations 
provide that where "the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. §§ 4.2, 19.9 (2010).  Where the Board makes a decision 
based on an examination report that does not contain sufficient 
detail, remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the Board 
finds that a more contemporaneous VA examination is necessary.  
Additionally, the parties agreed that in the January 2010 
decision, the Board failed to give adequate reasons and bases to 
support its decision in that the Board failed to adequately 
address the functional limitation caused by the left shoulder 
disability.

With regard to the Veteran's claim for a rating in excess of 10 
percent for the hypertension, given the Veteran's essential 
contention that the hypertension presents a level of disablement 
greater than the assigned 10 percent rating, in light of the fact 
that the Veteran was last afforded a VA examination (addressing 
hypertension) approximately three years ago, the Board finds a 
more contemporaneous VA examination is necessary.  See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant asserts 
that the disability in question has worsened since the last 
examination).

In any event, the Board notes that it is incumbent upon the 
agency of original jurisdiction, here the RO, to issue a 
Supplemental Statement of the Case (SSOC) following its receipt 
of new and pertinent evidence.  38 C.F.R. § 19.31.  In the 
present case, the most recent SSOC was issued on May 8, 2008.  
Subsequently, the RO received additional medical evidence, 
including VA treatment records dated from March 2006 to July 2010 
addressing the Veteran's various disorders (including 
documentation of the Veteran's blood pressure readings).  The 
Board has preliminarily reviewed these records and finds that 
they are of such significance that they would need to be 
considered in the disposition of the Veteran's claim for 
increased evaluation for the hypertension.  However, the RO never 
issued an SSOC addressing these records.  The absence of an SSOC 
constitutes a procedural error requiring a remand to the RO.  See 
38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2010), the 
need for additional evidence regarding his 
claims.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2. The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers, VA and non-VA 
that treat him for left shoulder disability 
and hypertension.  After he has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should be scheduled for a 
VA joints examination to evaluate the 
current severity of his left shoulder 
disability.  The entire claims folder must 
be made available to the physician for 
review in conjunction with the examination 
and should be so documented in the 
examination report.  All tests and studies 
that the physician deems necessary should 
be performed.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Joint Examinations, revised April 20, 2009.  
The physician should provide an accurate 
and fully descriptive assessment of the 
Veteran's left shoulder disability, 
including whether there is guarding of all 
movements, and whether this guarding is 
feigned.  The physician should include a 
complete rationale for the findings and 
opinions expressed. 

4. The Veteran should be scheduled for a VA 
hypertension examination to evaluate the 
current severity of his hypertension.  The 
entire claims folder must be made available 
to the physician for review in conjunction 
with the examination and should be so 
documented in the examination report.  All 
tests and studies that the physician deems 
necessary should be performed.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Hypertension Examinations, 
revised April 20, 2009.  To that end, the 
physician should take readings on the day 
of the examination.  Following the 
examination, and a review of the file, the 
examiner must specifically indicate 
which of the following paragraphs best 
describes the degree of impairment 
caused by the hypertension:

(a)  Diastolic pressure predominantly 130 
or more; or

(b)  Diastolic pressure predominantly 120 
or more; or 

(c)  Diastolic pressure predominantly 110 
or more, or; systolic pressure 
predominantly 200 or more; or

(d)  Diastolic pressure predominantly 100 
or more, or; systolic pressure 
predominantly 160 or more, or; history of 
diastolic pressure predominantly 100 or 
more requiring continuous medication for 
control.

The physician should include a complete 
rationale for the findings and opinions 
expressed.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for scheduled VA 
examinations without good cause shown may 
have adverse effects on his claims.  
38 C.F.R. § 3.655 (2010).

6.  After consideration of all the evidence 
added to the Veteran's claim file since the 
May 8, 2008 SSOC, the Veteran's claims 
should be readjudicated.  If the 
determinations remain less than fully 
favorable to him, he and his representative 
should be furnished with a SSOC and given 
an opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


